NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 02/28/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 02/28/2022, claims 2, 3, and 16-20 were cancelled, and claims 1, 4-8, and 10-15 were amended.  Claims 1 and 4-15, as filed on 02/28/2022, are currently pending and considered below.

Response to Amendment
The objections to the abstract of the disclosure, and the claim objections have been in part obviated in view of applicant’s amendments and arguments filed 02/28/2022, see below.  The rejections under 35 U.S.C. § 112(b) have been in part obviated in view of applicant’s amendments and arguments filed 02/28/2022, see below.  The rejections of claims 1, 2, 4-7, 12-14, 17, and 19 under 35 U.S.C. § 102(a)(1) were withdrawn in view of applicant’s amendments and arguments filed 02/28/2022.  The rejections of claims 1-20 under 35 U.S.C. § 103 were withdrawn in view of applicant’s amendments and arguments filed 02/28/2022.
Claims 1 and 4-15, as filed on 02/28/2022, and as amended in accordance with the examiner’s amendment, see below, are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Mr. Roland Long, Jr. (Registration Number 41,949) on 03/11/2022.

The application has been amended as follows:
The abstract of the disclosure, as amended on 02/28/2022 and as originally filed on 10/10/2019, has been deleted and replaced with
--- An ab exercise device including a first tube member, a second tube member movable with respect to the first tube member, an elastic member resisting a downward movement of the second tube member and moving the second tube member upward with respect to the first tube member, a first and a second side part for supporting the ab exercise device respectively against a first and a second surface, the first and the second side part being arranged respectively to a first and a second side of the first tube member in an upper end of the first tube member, and a top part for pressing down the second tube member, the top part being attached to the second tube member. ---.

In claim 1, lines 32-33, “the lower end of the second tube member” has been replaced with --- a lower end of the second tube member ---.

In claim 4, line 2, “wherein the first and second tube members wherein” has been replaced with --- wherein ---.

In claim 7, line 2, “two resistance bands” has been replaced with --- the two individual resistance bands ---.

Claim 8 has been deleted and replaced with --- The ab exercise device according to claim 1, wherein the first and second attachment points are a plurality of first and second attachment points, respectively, located on different heights on the outside of the first tube member such that the resistance can be changed. ---.

In claim 11, line 4, “a user” has been replaced with --- the user ---.

In claim 12, line 3, “pad configured” has been replaced with --- configured ---.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784